 139312 NLRB No. 22ST. LUKE'S HEALTH CARE ASSN.1Review was requested by the Employer of the Regional Direc-tor's exclusion of the Employer's groundskeepers from the peti-
tioned-for skilled maintenance unit.3While the parties did not enter into an explicit stipulation, theabove-unit, based on the record, comports with the requirements of
Sec. 103.30(f) of the Board's Rules and Regulations regarding ap-
propriate units in acute-care hospitals.4During the course of adducing evidence relevant to the unitplacement issue, a question arose regarding the supervisory status of
employees occupying the lead groundskeeper and boiler operator II
positions. In an effort to avoid delay of the proceedings, the parties
stipulated and agreed that in the event that I found in favor of the
inclusion of the groundskeeper classification, to allow the lead
groundskeeper to vote at the election subject to challenge by any
party. The parties similarly stipulated that the employee holding the
position of boiler operator II would be allowed to voteÐsubject to
challenge by any party. I hereby adopt those stipulations. The parties
stipulated at the hearing that the Employer is engaged in the oper-
ation of an acute care hospital, within the meaning of Sec. 103.30(f)
of the Board's Rules and Regulations.St. Luke's Health Care Association, Inc. and Local876, United Food and Commercial Workers
International Union, AFL±CIO, Petitioner.
Case 7±RC±20093September 16, 1993ORDER DENYING REVIEWBYCHAIRMANSTEPHENSAND
MEMBERSDEVANEYAND
RAUDABAUGHThe National Labor Relations Board has consideredthe Employer's request for review of the Regional Di-
rector's Decision and Direction of Election (of which
pertinent portions are attached). The Employer's re-
quest for review is denied as it raises no substantial
issues warranting review.1APPENDIXDecision and Direction of ElectionThe Petitioner seeks to represent a unit of all full-time andregular part-time skilled maintenance employees, including
boiler operators, general maintenance employees, mainte-
nance mechanics, biomedical technicians, and maintenance
mechanic/carpenters employed by the Employer at its facility
located at 700 Cooper Street, Saginaw, Michigan; but ex-
cluding safety specialists, office clerical employees, guards
and supervisors as defined in the Act.3The Employer andPetitioner stipulated that the employees holding positions in
the above described job classifications should be eligible to
vote in any election ordered herein.The parties disagree, however, as to the unit placement ofthe groundskeeper and lead groundskeeper positions.4TheEmployer asserts that the groundskeepers and lead
groundskeeper perform duties which fall into the category of
skilled maintenance and share a sufficient community of in-
terest with the remainder of the unit sought by the Petitioner
to warrant inclusion therein. Contrariwise, Petitioner con-
tends that this position does not necessitate the type of skills
utilized by employees in a skilled maintenance unit, and fur-ther, that the groundskeepers do not share a sufficient com-munity of interest with the remaining classifications of
skilled maintenance employees and should therefore be ex-
cluded.There is no history of collective bargaining involving theunit at issue herein. The Employer's health care operations
are carried out primarily at two buildings located in rel-
atively close proximity, one at 700 Cooper Street (referred
to as the ``North Campus'' facility), the other at 515 North
Michigan Avenue (referred to as the ``South Campus'' facil-
ity). These combined facilities consist of a total of approxi-mately 352 beds; 285 located at the North Campus facility,
and 67 located at South Campus. Additionally, the Employer
operates a free standing ambulatory surgery center and pro-
fessional office building at 800 Cooper Street, and a free
standing outpatient service center at 600 Irving, also located
nearby.The Employer's operation is divided into several adminis-trative departments. Most relevant to the instant proceeding
is the engineering department, which is responsible for the
physical plant and grounds of the facility, as well as related
maintenance and preventative maintenance functions. Within
the department are three separate divisions: security, bio-
medical, and maintenance. All classifications of employees
involved herein, including the groundskeepers, are employed
in the maintenance division except for the biomedical techni-
cians who work in the biomedical division. Ultimately re-
sponsible for the operation of the engineering department is
the director of engineering, Timothy Tinney. Reporting di-
rectly to Tinney are the security manager, safety specialist,
and biomedical manager. All maintenance division staff,
which include two maintenance foremen, the lead boiler op-
erator, and lead groundskeeper, report directly to Mark
Bauer, assistant director of engineering, who in turn also re-
ports to Tinney. Bauer has overall responsibility for the
maintenance division of the engineering department.The two maintenance foremen, Harvey Paul and Bill Card,direct the day-to-day functions of the maintenance mechan-
ics, maintenance mechanic/carpenter, and general mainte-
nance employees, while the biomedical techs, boiler opera-
tors, and groundskeepers are under the separate direction of
the biomedical manager, lead boiler operator (or boiler oper-
ator II), and lead groundskeeper, respectively. The payscale
of the maintenance department employees ranges from a low
of $7.50 per hour, the lowest rate for a groundskeeper, to a
high of $13.26, the highest rate for a maintenance mechanic.
The groundskeepers' top rate of pay is about $9.80 per hour.
The pay of the general maintenance employees ranges from
about $8.50 to $10.80 per hour. The biomedical techs' pay
range is from about $12.50 to $15 per hour. Only the bio-
medical techs and boiler operators are required to possess a
specific license or certification as a prerequisite for employ-
ment with the Employer. The general maintenance employ-
ees, maintenance mechanics, and boiler operators staff the
Employer's operations 24 hours a day on a three-shift sched-
ule. First shift hours are 7 a.m. to 3:30 p.m., second-shift
hours are 3 p.m. to 11:30 p.m., and third-shift hours are from
11 p.m. to 7:30 p.m. The maintenance mechanic/carpenter
works only the first shift. Biomed techs work from about 8
a.m. to 4 p.m., and the groundskeepers work from 6 a.m. to
2:30 p.m. 140DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
The maintenance mechanics at the Employer's facility areresponsible for the higher level skilled maintenance tasks in-
cluding the maintenance, problem diagnosis, and repair of all
types of equipment on the Employer's premises. The job de-
scription for the general maintenance employees at the Em-ployer's facility provides that such employees shall perform
``all general maintenance and limited skilled maintenance
work'' throughout the Employer's operations and that
``maintenance includes preventative measures, repairs and
adjustments and other services as required by phone requests
and/or maintenance requisitions.'' The job description for the
groundskeeper position provides that the groundskeeper
``maintains the external grounds for [the Employer's] facili-
ties by performing lawn maintenance and various land-
scaping duties, snow and ice removal, and general cleaning.''
The job description further provides that the groundskeeper
``[a]ssists with various interior and exterior general mainte-
nance and other project work [and] [p]erforms preventative
maintenance on various groundskeeping tools and equip-
ment.''The job descriptions themselves make clear that the pri-mary function of the groundskeepers is the maintenance and
care of the Employer's grounds, which consist of an area of
approximately 17 acres, 60±65 of which includes buildings
and parking lots. During the winter months, such mainte-
nance entails, for the most part, the prompt removal of snow
and ice from the grounds, and the periodic salting of walk-
ways and driveways used by the staff and patients. During
the summer months, the groundskeepers are responsible for
lawn cutting and related trimming, sprinkler operation and
maintenance, pruning, plant bed care, trimming of trees and
shrubs, and other landscaping activities. During the autumn
months, the grounds crew are similarly responsible for the
collection and removal of leaves.There is little dispute, and indeed common sense woulddictate, that the outdoor activities of the groundskeepers dur-
ing the months from about late April to early November, oc-
cupy the majority of their workday. On occasions where they
have extra time, the groundskeepers perform limited general
maintenance on grounds equipment, consisting mostly of oil
changes, cleaning, and blade replacement. The more com-
plicated equipment maintenance is contracted out by the Em-
ployer. Additionally, as a result of ongoing construction and
renovation of the Employer's facilities, the groundskeepers
have, even during the summer months, assisted the general
maintenance employees with demolition work, furniture mov-
ing, and ``pulling'' of computer cable throughout the prem-
ises.During the winter months, the groundskeepers often begintheir required snow removal and related tasks prior to their
normal start time, on an overtime basis, in order to ensure
the safety of the grounds for the remainder of the hospital
staff. Approximately 20 percent of their workday is occupied
by snow removal and grounds related duties. For the remain-
der of the day, the groundskeepers often assist the general
maintenance employees inside the building facilities, per-
forming minor plumbing work such as repairing faucets,
unplugging toilets and sinks, and replacing plumbing valves;
minor electrical work such as replacing lighting fixtures, and
installing electrical outlets in patient rooms; moving fur-
niture, pulling data cable for computer installations, assisting
in demolition and cleanup related to building renovation, andassisting in piping work such as the soldering of water mainsand repair of broken water pipes. The groundskeepers have
also assisted in the yearly cleaning of the two boilers located
at the South Campus building, a task which takes 1 week per
boiler to perform.During the last 5 to 6 years, due to the increased integra-tion of the Employer's operations, several employees hired as
groundskeepers have progressed to higher level maintenance
job classifications. Employees Tim Coe, Jeff Kinasz, and
Matt Brueske, all hired as groundskeepers, currently hold po-
sitions as maintenance mechanics. Employee Bob Adkins
who originally hired in as a security officer, progressed from
a groundskeeper position to his current position in general
maintenance. Dennis Kennelly, who hired in as a
groundskeeper, progressed to the position of lead
groundskeeper, and currently holds a position as a general
maintenance employee. Finally, Ken Valley, currently the
lead groundskeeper, has held prior positions as a
groundskeeper and a general maintenance employee. In ef-
fectuating hiring decisions in the maintenance department, in-
cluding the hiring of groundskeepers, the Employer seeks
employees with a wide range of skills, rather than those pos-
sessing skills limited to a specific position. In that regard, the
majority of employees hired into groundskeeper positions by
the Employer during the last 5 years have possessed some
experience in, and exposure to, maintenance related skills.The Board's analysis of collective bargaining in healthcare units was finalized in the publication of its Final Rule
on Collective Bargaining Units in the Health Care Industry,
which took effect on April 23, 1991, upon issuance of the
Supreme Court's decision in American Hospital Assn. v.NLRB, 111 S.Ct. 1539 (1991). The Board's Proposed Rulewas published in full at 284 NLRB 1515±1597, in which the
Board determined that skilled maintenance employees prop-
erly constituted a separate appropriate unit for purposes of
collective bargaining. In explaining its analysis regarding the
skilled maintenance unit issue, the Board stated:Evidence from the rulemaking hearings shows thatskilled maintenance employees perform functions apart
from those of unskilled service, maintenance, and cleri-
cal employees in that these employees deal with highly
complex and sophisticated systems and equipment. ...

While they occasionally perform routine, unskilled
tasks, skilled maintenance employees are generally en-
gaged in the operation, maintenance, and repair of the
hospital's physical plant systems, such as heating, ven-
tilation, air conditioning, refrigeration, electrical,
plumbing and mechanical. ... Work on these systems

requires abstract skills and knowledge at levels consid-
erably higher than those of other non-professional hos-
pital employees. (284 NLRB at 1557.)The Board went on to state that skilled maintenance em-ployees are often placed in a separate department, usually the
engineering or maintenance department, and are usually sepa-
rately supervised by supervisors from within their depart-
ment. In general, they work in maintenance areas. However,
the nature of their work necessitates that they perform func-
tions throughout the hospital, and as such, have contact with
almost all hospital employees at one time or another. 284
NLRB at 1558. The wage rates for skilled maintenance em- 141ST. LUKE'S HEALTH CARE ASSN.5The parties stipulated to the phraseology for the exclusions.ployees is often reflective of their higher skill level, as theytypically earn as much as 25 percent or more than employees
in other nonprofessional classifications. 284 NLRB at 1557.In evaluating whether a particular classification of employ-ees should be included in a skilled maintenance unit, the
focus is not on the traditional community of interest standard
utilized in industries outside the health care field. Rather,
under the Board's Rules, the standard is whether the disputed
classification possesses the types of skills, and is required to
perform the kinds of job duties common to the other skilled
maintenance classifications, at similar skill levels.As such, although the groundskeepers, during the summermonths perform limited functions similar in nature to those
of the general maintenance employees, such functions are,
for the most part, not of a skilled nature. It is clear that the
vast majority of the groundskeepers' time during the period
from late April to early November is devoted to
groundskeeping activities. The more critical inquiry for pur-
poses of the unit determination herein is whether the activi-
ties of the groundskeepers during the winter months of the
year require them to possess skills of a level to warrant their
inclusion in the skilled maintenance unit petitioned for here-
in.In Jewish Hospital of St. Louis, 305 NLRB 955 (1991);Barnes Hospital, 306 NLRB 201 (1992); and Ingalls Memo-rial Hospital, 309 NLRB 393 (1992), the Board addressedthe issue of whether groundskeeping employees should ap-
propriately be included in a skilled maintenance unit. In all
three of the above-cited cases, the Board found that such em-
ployees need not be included in the respective skilled mainte-
nance units involved. In so finding, the Board focused its
analysis on the nature of work performed by the
groundskeeping employees, rather than the degree of inter-
action with the skilled maintenance employees.The Board in Barnes, for example, found that although thegroundskeeping employees performed maintenance and repair
work on grounds equipment, serviced sprinkler systems, re-
paired playground equipment and assisted in piping repair
work, that such tasks did not require the degree of skill and
expertise which would warrant inclusion in a skilled mainte-
nance unit. 306 NLRB at 202. In Ingalls, the Board foundthat although the groundsworker classification required 3
years' experience in construction or general maintenance, and
that such employees performed routine maintenance on hos-
pital vehicles and equipment, and minor repair work on the
hospital irrigation system, they nevertheless did not perform
tasks of a degree of complexity to qualify them to be partof a skilled maintenance unit. 309 NLRB at 394.In the instant matter, the facts reveal that even during thewinter months when the groundskeepers are less preoccupied
with tasks related to grounds maintenance, the nature of the
``indoor'' duties performed by them are not susceptible to in-
terpretation as skilled maintenance tasks. Rather, they are un-
skilled duties similar to those which might be performed by
a general laborer or employee in a service department. Al-
though the performance of certain duties results in some
interaction between the groundskeepers and general mainte-
nance employees, and even the overlap of some tasks be-
tween the two classifications, there is a definite distinction
between the two classifications. The primary duty of the gen-
eral maintenance employees is to assist the maintenance me-
chanics in the performance of skilled maintenance tasks, as
well as to perform limited tasks of a less skilled or unskilled
nature on their own. Conversely, the primary duty of the
groundskeepers is the maintenance of the Employer's
grounds. When, and if time permits, they may perform some
of the same low skill tasks performed by the general mainte-
nance employees. As such, they do not qualify as assistants
or helpers to skilled maintenance employees.Finally, although the groundskeepers' pay scale is close tothat of the other maintenance employees, and there is evi-
dence of the progression of several employees from
groundskeeper positions to skilled maintenance positions, I
do not find those factors persuasive enough under the
Board's Rules to mandate inclusion in the skilled mainte-
nance unit herein, in light of the lack of skilled maintenance
work performed by the employees in the groundskeeper clas-
sification. Accordingly, I will exclude them from the peti-
tioned-for unit of skilled maintenance employees.5. Based on the record evidence as a whole, I find thatthe following employees constitute a unit appropriate for the
purposes of collective bargaining within the meaning of Sec-
tion 9(b) of the Act:All full-time and regular part-time skilled maintenanceemployees, including boiler operators, general mainte-
nance employees, maintenance mechanics, biomedical
technicians, and maintenance mechanic/carpenters em-
ployed by the Employer at its facility located at 700
Cooper Street, Saginaw, Michigan; but excluding safety
specialists, office clerical employees, guards and super-
visors as defined in the Act.5